


TERM NOTE


$15,000,000.00                                     February 28, 2014


1.    FOR VALUE RECEIVED, HOMELAND ENERGY SOLUTIONS, LLC, an Iowa limited
liability company (“Borrower”), hereby promises to pay to the order of HOME
FEDERAL SAVINGS BANK, a federally chartered stock savings bank organized under
the laws of the United States (“Lender”), the principal sum of Fifteen Million
and No/100ths ($15,000,000.00) Dollars with interest thereon as set forth herein
from the date of this Term Note (this “Note”) until fully paid in lawful money
of the United States and immediately available funds. This Note is issued
pursuant to the terms and provisions of that certain Master Loan Agreement dated
November 30, 2007 (as amended, modified, supplemented, extended or restated from
time to time, the “MLA”), and pursuant to that certain Fourth Supplement to the
MLA, of even date herewith, each by and between Lender and Borrower (as amended,
modified, supplemented, extended or restated from time to time, the “Fourth
Supplement”). All capitalized terms used and not defined herein shall have the
meanings assigned to them in the MLA or the Fourth Supplement.


2.    The outstanding principal balance of this Note shall bear interest at a
variable rate per annum equal to the LIBOR Rate plus 310 basis points.


3.        “LIBOR Rate” (London Interbank Offered Rate) means the rate (rounded
upward to the nearest sixteenth and adjusted for reserves required on
Eurocurrency Liabilities (as hereinafter defined) for banks subject to FRB
Regulation D (as hereinafter defined) or required by any other federal law or
regulation), quoted by the British Bankers Association (the “BBA”) at 11:00 a.m.
London time two Banking Days (as hereinafter defined) before the commencement of
the Interest Period for the offering of U.S. Dollar deposits in the London
interbank market for an Interest Period of one month, as published by Bloomberg
or another major information vendor listed on BBA’s official website. “Banking
Day” shall mean a day on which Lender is open for business, dealings in U.S.
dollar deposits are being carried out in the London interbank market, and banks
are open for business in New York City and London, England. “Eurocurrency
Liabilities” has the meaning as set forth in FRB Regulation D. “FRB Regulation
D” means Regulation D as promulgated by the Board of Governors of the Federal
Reserve System, 12 CFR Part 204, as amended from time to time.


4.    The rate of interest due hereunder shall initially be determined as of the
date hereof and shall thereafter be adjusted, as and when, the LIBOR Rate
changes. All such adjustments to the rate of interest shall be made and become
effective as of the first day of the month following the date of any change in
the LIBOR Rate and shall remain in effect until and including the day
immediately preceding the next such adjustment (each such day hereinafter being
referred to as an “Adjustment Date”). All such adjustments to said rate shall be
made and become effective as of the Adjustment Date, and said rate as adjusted
shall remain in effect until and including the day immediately preceding the
next Adjustment Date. Interest hereunder shall be computed on the basis of a
year of three hundred sixty (360) days, but charged for actual days principal is
outstanding.


5.    Beginning on April 1, 2014, and continuing on the first (1st) day of each
month thereafter (each a “Monthly Payment Date”), Borrower shall make equal
monthly payments of principal and accrued interest in an amount equal to
$271,617.28 per month, or such greater or lesser amount determined by the Lender
to fully amortize the outstanding principal balance of this Note over the period
of five (5) years from the date of this Note. The outstanding principal balance
of this Note, together with all accrued interest, if not paid sooner, shall be
due and payable in full on the Maturity Date.


6.    The outstanding principal balance hereof, together with all accrued
interest, if not paid sooner,




--------------------------------------------------------------------------------




shall be due and payable in full on March 1, 2019 (the “Maturity Date”).


7.    Borrower may, at anytime and from time to time, upon thirty (30) days
advance written notice to Lender, prepay the outstanding principal amount of
this Note in whole or in part with accrued interest to the date of such
prepayment on the amount prepaid, without penalty or premium. This Note is
subject to mandatory prepayment, at the option of Lender, as provided in the
MLA. All payments and prepayments shall, at the option of Lender, be applied
first to any costs of collection, second to any late charges, third to accrued
interest and the remainder thereof to principal.


8.    In addition to the rights and remedies set forth in the MLA and the Fourth
Supplement: (i) if Borrower fails to make any payment to Lender when due under
this Note, then at Lender’s option in each instance, such obligation or payment
shall bear interest from the date due to the date paid at 2% per annum in excess
of the rate of interest that would otherwise be applicable to such obligation or
payment under this Note; (ii) upon the occurrence and during the continuance of
an Event of Default beyond any applicable cure period, if any, at Lender’s
option in each instance, the unpaid balances under this Note shall bear interest
from the date of the Event of Default or such later date as Lender shall elect
at 2% per annum in excess of the rate(s) of interest that would otherwise be in
effect under the terms of this Note; (iii) after the Maturity Date, whether by
reason of acceleration or otherwise, the unpaid principal balance of this Note
(including without limitation, principal, interest, fees and expenses) shall
automatically bear interest at 2% per annum in excess of the rate of interest
that would otherwise be in effect under this Note. Interest payable at the
Default Rate shall be payable from time to time on demand or, if not sooner
demanded, on the last day of each calendar month.


9.    If Borrower fails to make any payment to Lender within ten (10) days of
the due date thereof, Borrower shall, in addition to such amount, pay a late
charge equal to five percent (5%) of the amount of such payment.


10.    This Note is secured by, among other instruments, a Mortgage, Security
Agreement and Financing Statement covering various parcels of real property,
fixtures, and personal property located in Chickasaw County, Iowa (as amended,
modified, supplemented, extended or restated from time to time, the “Mortgage”).
In the event any such security is found to be invalid for whatever reason, such
invalidity shall constitute an event of default hereunder. All of the
agreements, conditions, covenants, provisions, and stipulations contained in the
Mortgage, or any instrument securing this Note are hereby made a part of this
Note to the same extent and with the same force and effect as if they were fully
set forth herein. It is agreed that time is of the essence of this Note.


11.    Upon the occurrence at any time of an Event of Default or at any time
thereafter, the outstanding principal balance hereof plus accrued interest
hereon plus all other amounts due hereunder shall, at the option of Lender, be
immediately due and payable, without notice or demand and Lender shall be
entitled to exercise all remedies provided in this Note, the MLA, the Fourth
Supplement or under any other Loan Document.


12.    Upon the occurrence at any time of an Event of Default or at any time
thereafter, Lender shall have the right to set off any and all amounts due
hereunder by Borrower to Lender against any indebtedness or obligation of Lender
to Borrower.


13.    Borrower promises to pay all reasonable costs of collection of this Note,
including, but not limited to, reasonable attorneys’ fees paid or incurred by
Lender on account of such collection, whether or not suit is filed with respect
thereto and whether or not such costs are paid or incurred, or to be paid or
incurred, prior to or after the entry of judgment.






--------------------------------------------------------------------------------




14.    Demand, presentment, protest and notice of nonpayment and dishonor of
this Note are hereby waived.


15.    This Note shall be governed by and construed in accordance with the laws
of the State of Minnesota.


16.    Borrower hereby irrevocably submits to the jurisdiction of any Minnesota
state court or federal court over any action or proceeding arising out of or
relating to this Note, the MLA and any instrument, agreement or document related
hereto or thereto, and Borrower hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in such
Minnesota state or federal court. Borrower hereby irrevocably waives, to the
fullest extent it may effectively do so, the defense of an inconvenient forum to
the maintenance of such action or proceeding. Nothing in this Note shall affect
the right of Lender to bring any action or proceeding against Borrower or its
property in the courts of any other jurisdiction to the extent permitted by law.


HOMELAND ENERGY SOLUTIONS, LLC,
an Iowa limited liability company


/s/ Walter Wendland            
By: Walter Wendland
Its: President/CEO


STATE OF IOWA
)

) ss.

COUNTY OF CERRO GORDO
)



On this 24 day of February, 2014, before me a Notary Public within and for said
County, personally appeared Walter Wendland, to me known, who being by me duly
sworn, did say that he is the President/CEO of Homeland Energy Solutions, LLC,
the limited liability company named in the foregoing instrument, and that said
instrument was signed on behalf of said company by authority of its board and as
the free act and deed of said company.


SEAL CHRISTY MARCHAND
Commission Number 709988
MY COMM. EXP. 5-15-16
/s/ Christy Marchand
Notary Public





